DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a Continuation of application 16/565,790 filed 10 September 2019, which is a Continuation of application 15/974,987 filed 9 May 2018, which is a Continuation of application 14/917,908 filed 9 March 2016, now U.S. Patent 9,980,920, which was the National Stage Entry of International application PCT/JP2014/073996 filed 10 September 2014.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 relating to Japanese application JP 2013-188886 filed 11 September 2013 filed in the parent ‘908 application.

Status of the Claims
Claims 13-24 are pending, presented for examination, and rejected.

Claim Interpretation
The Examiner notes that instant claims 13-24 recite the subject matter encompassed, respectively, by Claims 1-12 of the parent 16/565,790 application rejected in the office action of 20 November 2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-24 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2012-158571, “Neusilin,” Yamaguchi (U.S. PGPub. 2010/0256174), Morimoto (U.S. PGPub. 2011/0008398), Lipman (U.S. 6,326,421), Feldstein (U.S. PGPub. 2005/0215727) and Harris (U.S. PGPub. 2008/0299228) (of record in parent).
Applicants’ claims are directed to a composition useful in making a non-aqueous patches which combine a drug, organic solvent, and powder insoluble in both of the solvent and a lipophilic base material included in amounts defined by a particular equation.  Dependent Claims 14 and 15 define the identity of the powder, and Claims 16-21 and 24 define the identity and amount of the organic solvent to be included.  Claim 22 indicates that the lipophilic base material is a styrene-isoprene-styrene block copolymer, with Claim 23 narrowing the identity of the active drug agent to be included in the composition.
JP 2012-158571 describes adhesive drug delivery patches which combine a synthetic rubber, an organic liquid having high polarity, tackifiers, magnesium aluminosilicate particles, and a medicine.  (Claims 1-8).  A preferred silicone rubber is the styrene-isoprene-styrene block copolymer (hereinafter “SIS") of the instant claims.  [0018].  The high polarity organic liquid is described as including various fatty acids such as oleic acid, a 12-carbon fatty acid according to Claim 7, their esters and derivatives, which are described as being included in concentrations falling within the range of about 1-20% of the adhesive composition.  [0035; 37].  The powder magnesium aluminometasilicate, described as preferably NEUSILIN UFL2, may be included in concentrations falling within the range of about 2.5-10% by weight of the composition.  [0041-42].  The examiner notes that Neusilin UFL2 has a bulk density of 0.08 and a tapped density of 0.13, rendering the amount of NUESILIN UFL2 to be included in the composition according to the formula between 1.6-2.6% of the adhesive composition, addressing the limitations of Claims 1 and 12.  See “Neusilin.” JP 2012-158571 indicates that a wide variety of active agents may suitably be incorporated into the transdermal drug delivery systems described therein, including a variety of small organic molecule drugs, [0044-45], including indomethacin as an exemplary agent.  [0077].
JP 2012-158571 does not specify the use of any of the particular ionic liquids recited by instant Claims 5-9 as an organic liquid having high polarity suitable for inclusion in the compositions as claimed, nor is the use of any of the powders recited in the Markush-type listing of Claim 2, or a combination of powders, or any of the agents recited by Claim 14.
Yamaguchi describes transdermal drug delivery systems employing fatty acid based ionic liquids to form compositions containing medicinal substances, (Abs.), including the donepezil of the instant claims.  [0025].  Yamaguchi indicates that the fatty acid based ionic liquids act as a surfactant for solvent systems used in the transdermal drug delivery patches, and include the reaction products of amines including each of the instantly claimed triethanolamine diisopropanolamine, and triisopropanolamine combined with fatty acids including the instantly claimed levulinic, capric (synonymous with the instantly claimed decanoic), isostearic, and oleic acids, rendering each of the levulinate, decanoate, oleate, and isostearate compounds of Claims 5- 9 an obvious permutation of the prior art.  [0014-15].  These ionic liquids are taught as compatible with pressure-sensitive adhesive patch bases including the instantly claimed SIS block copolymers.  [0016; 0060]. 
It would have been prima facie obvious to one having ordinary skill in the art at the time of the instant invention to have used any of the donepezil as active, triisopropanolamine decanoate, triethanolamine or diisopropanolamine levulinate, triethanolamine or diisopropanolamineisostearate, or diisopropanolamine oleate, either alone or in combination with the lauric acid specifically disclosed by JP 2012-158571 as the high polarity organic liquid in the SIS and NEUSILIN containing transdermal drug delivery compositions therein disclosed.  This is because Yamaguchi indicates that these compounds are recognized by the art as ionic, and therefore highly polar, liquids for use in transdermal drug delivery compositions containing actives such as donepezil according to the requirements of JP 2012-158571 concerning the need for a highly polar organic liquid.  Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (indicating that "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.”).
JP 2012-158571, “Neusilin,” and Yamaguchi, discussed in greater detail above, suggest transdermal drug delivery patches combining active agents,  SIS, high polarity organic liquids and particulates.
Morimoto indicates that transdermal patches which incorporate materials suitable for absorbing polar solvents in medicated patches increase the stability and utility of patches which incorporate such absorbents.  [0022-24].  Fumed silica such as the commercially available AEROSIL are listed among the preferred absorbents, [0026], but Morimoto does not specifically describe, for example, the specific AEROSIL 200 which applicants have quantified as a particularly preferred embodiment of the instant invention.  Morimoto indicates that the adsorbent should be present in the composition in concentrations falling within the range of about 0.5-50%.  [0060]
Lipman describes SIS adhesive patches (Col.1, L.4-24; Col.4, L.20-58), suitably containing fumed silica, and specifically AEROSIL 200 (Col.6, L.19-22),  which applicants indicate has a bulk density of 0.04 and a tap density of 0.09, rendering the amount to be included per the equation of Claim 12 within the range of 0.8-5.4% of the adhesive comparison and organic solvent in the range of about 1.04-7.2% of the composition, overlapping the absorbent concentration ranges taught by Morimoto and the solvent concentration ranges taught by JP 2012-158571.
Feldstein indicates that microcrystalline cellulose was known to be useful as an absorbent materials, [0132], for inclusion in pressure-sensitive adhesives, [0002-03].
Harris indicates that at the time of the instant application, CEOLUS KG was commercially available as a microcrystalline cellulose for pharmaceutical uses [0042]; according to applicants’ disclosure as having a bulk density of 0.14 and a tap density of 0.31, would need to be present in concentrations of between 2.8-18.6%, and organic solvent in the range of about 10.83-72% of the composition, overlapping the absorbent concentration ranges taught by Morimoto and the solvent concentration ranges taught by JP 2012-158571.
It would have been prima facie obvious to one having ordinary skill in the art to have used a fumed silica such as AEROSIL, and specifically AEROSIL 200, as an absorbent particulate in the transdermal drug delivery compositions of JP 2012-158571, “Neusilin,” and Yamaguchi, because doing so would have been reasonably expected to improve the homogeneity and stability of the polar-liquid containing matrix which forms the transdermal drug delivery system according to the teachings of Morimoto.  Using AEROSIL 200 in such a composition amounts to selecting a known material for incorporation into a composition, based on its recognized suitability for its intended use.  See Sinclair, supra.  Furthermore, it would have been prima facie obvious to one having ordinary skill in the art to have combined the CEOLUS microcrystalline cellulose with AEROSIL 200, as an absorbent particulate in the transdermal drug delivery compositions of JP 2012-158571, “Neusilin,” and Yamaguchi, because doing so would have been reasonably expected to improve the homogeneity and stability of the polar-liquid containing matrix which forms the transdermal drug delivery system according to the teachings of Morimoto.  Using  a combination of CEOLUS MCC and AEROSIL 200 in such a composition amounts to selecting a combination of known material for incorporation into a composition, based on their recognized suitability for the intended use, specifically, the absorbing of polar solvents.  See Sinclair, supra

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13 and 15-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6-27 of U.S. Patent 10,543,275.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims merely rearrange the components present in the claims of the ‘275 application be present in certain defined quantities, rather than merely be generically present as is required by the copending application.

Claims 13 and 15-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-11 of U.S. Patent No. 9,980,920 in view of Yamaguchi, Feldstein, and Harris discussed in greater detail above.  Although the claims at issue are not identical, they are not patentably distinct from each other because the donepezil of Yamaguchi qualifies as a drug with hydrophilic residues, and the use of the powders suggested by Feldstein and Harris as powders in the claims of the ‘920 application amounts to the selection of known material for incorporation into a composition, based on their recognized suitability for the intended use.

Conclusion
No Claims are allowable.
This is a Continuation of applicant's earlier Application No. 16/565,790.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/            Primary Examiner, Art Unit 1613